Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00864-CV

          IN THE ESTATES OF Maria G. STOLL and Richard M. Stoll, Deceased

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2017-PC-3675
                        Honorable Veronica Vasquez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Each party
shall bear their respective costs. See TEX. R. APP. P. 42.1(d).

       SIGNED January 8, 2020.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice